875 So.2d 771 (2004)
Romeo WARD, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D04-1554.
District Court of Appeal of Florida, First District.
June 18, 2004.
Romeo Ward, pro se, petitioner.
Charlie Crist, Attorney General, Tallahassee, for respondent.
PER CURIAM.
Because petitioner fails to show that he has made an express, distinct demand for performance to the circuit court, we deny the petition for writ of mandamus. See Medberry v. Circuit Court for Brevard County, 762 So.2d 1037 (Fla. 5th DCA 2000).
BARFIELD, DAVIS and BENTON, JJ., concur.